      Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 1 of 29
                                                                                                  FILED by     YH     D.C.



                                                                                                     Dec 8, 2020


I
.,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                                                                                    AN GELA E. NOBLE
                                                                                                    CLERK U.5. DIST. CT.
                                                                                                    S.D. OF FLA - M IAMI




l
.'j

J
J
                                    CaseNo.      20-80092-CR-RUIZ/REINHART
                                                 18 u.s.c. § 1349
                                                 18 u.s.c. § 1347
                                                 18 U.S.C. § 1957(a)
                                                 18 u.s.c. § 2
                                                 18 U.S.C. § 982(a)(l), (a)(7)

          UNITED STATES OF AMERICA

          v.

          MICHAEL LIGOTTI,

                                Defendant.


          ------------- - - - -I
                                                   INDICTMENT

                 The Grand J ury charges that:

                                           GENERAL ALLEGATIONS

                 At all times relevant to this Indictment:

                                         Drug and Alcohol Rehabilitation

                 I.      Substance abuse treabnent regu lations described a continuum of care for patients

          experiencing substance abuse including, from most intensive to least intensive, detox, residential

          treatment, partial hospital ization ("PHP"), intensive outpatient ("IOP"), and outpatient ("OP").

          The varying levels of treatment provided were based on the severity of a patient's addiction and

          the patient's current symptoms. Persons undergoing treatment on an outpatient basis, whether in

          PHP, IOP, or OP, often elected to live in a "recovery residence,'' also known as a "sober home,"

          "ha lfway house," or, in some cases, "community housing," with other persons who were also in
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 2 of 29




    treatment and committed to a drug- and alcohol-free lifestyle. While these terms for the residences

     are commonly interchanged, they are referred to herein as "sober homes."

            2.     Detox facilities assisted patients in dealing with the effects of withdrawal from the

    complete cessation of using drugs and/or alcohol. After successfully completing detox or other

     inpatient services, patients received treatment for their underlying addiction in the form of

    outpatient care, through either PHPs, IOPs, and/or OPs. PHP, IOP, and OP patients attended

    facilities on an ongoing basis where treatment was rendered, generally in the form of group and

    individual therapy sessions. The distinction among the three different treatment plans related to,

    among other things, the amount of therapy time on a daily or weekly basis.

            3.     Medical and osteopathic doctors, both physicians, played an essential role in

    substance abuse treatment. Without a physician, patients at the substance abuse treatment centers

    would not have received prescriptions for drugs, received treatment, or had urine, blood, or other

    bodily fluid testing. Bodily fluid tests, which were prescribed by the physicians, were billed to

    health plans by the substance abuse treatment centers and/or laboratories, as were patient

    evaluations performed by a physician. Physicians would authorize blood tests and urine drug tests

    through orders or prescriptions often certifying such services were medically necessary. Without

    a physician's order authorizing such bodily fluid testing, private insurance companies would often

    not pay for such services. Sometimes, physicians would issue standing orders that authorized a

    testing protocol ("Standing Orders") for multiple patients over a period of time, which was a

    practice that could result in widespread fraud and abuse since such bodily fluid testing was

    supposed to be tailored to a specific patient's needs, and individualized to each patient's substance

    abuse treatment.




                                                     2
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 3 of 29




            4.      The Florida Department of Children and Families ("DCF") licensed and oversaw

    addiction treatment facilities that provided detox, residential treatment, PHP, IOP, and OP

    programs in Florida. Florida state regulations governed substance abuse treatment services,

    including standards for detox, residential treatment, PHP, IOP and OP. Fla. Admin. Code§§ 650-

    30.006, 650-30.0081, 650-30.0091 and 650-30.010. One of the requirements that DCF placed on

    certain facilities was that they have a medical director.

            5.      In Florida, substance abuse treatment services were governed by the "Hal S.

    Marchman Alcohol and Other Drug Services Act" ("the Marchman Act"), Fla. Stat. § 397.301.

    Under the Marchman Act, private substance abuse service providers' policies regarding payment

    for services had to comply with federal and state law. Fla. Stat. § 397.431.

            6.      All "clinical treatment" under the Marchman Act was required to be "a

    professionally directed, deliberate, and planned regimen of services and interventions that are

    designed to reduce or eliminate the misuse of drugs and alcohol and promote a healthy, drug-free

    lifestyle." Fla. Stat. § 397 .311 (26)(a).

            7.      The U.S. Department of Health and Human Services, Substance Abuse and Mental

    Health Services Administration, Center for Substance Abuse Treatment ("SAMHSA"), also

    promulgated guidelines for varying levels of treatment based on the severity of the addiction,

    including detox and IOP.

            8.      The American Society of Addiction Medicine ("ASAM") was a professional

    medical society representing over 6,000 physicians, clinicians, and associated professionals in the

    field of addiction medicine. ASAM published the ASAM Criteria, which was a collection of

    objective guidelines that gave clinicians a way to standardize treatment planning and where




                                                      3
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 4 of 29




    patients were placed in treatment, as well as how to provide continuing, integrated care and

    ongoing service planning, including for detox, PHP, IOP, and OP treatment services.

           9.      The Controlled Substances Act ("CSA") governed the manufacture, distribution,

    and dispensing of controlled substances in the United States. With limited exceptions for medical

    professionals, the CSA made it unlawful for any person to knowingly or intentionally manufacture,

    distribute, or dispense a controlled substance or conspire to do so.

           10.     The CSA and its implementing regulations set forth which drugs and other

    substances were defined by law as "controlled substances," and assigned those controlled

    substances to one of five schedules (Schedule I, II, Ill, IV, or V) depending on their potential for

    abuse, likelihood of physical or psychological dependency, accepted medical use, and accepted

    safety for use under medical supervision.

           11.     Medical practitioners, such as physicians and nurse practitioners, who were

    authorized to prescribe controlled substances by the jurisdiction in which they were licensed to

    practice medicine, were authorized under the CSA to prescribe, or otherwise distribute, controlled

    substances, if they were registered with the Attorney General of the United States. 21 U .S.C. §

    822(b ); 21 C.F .R. § 1306.03. Upon application by the practitioner, the Drug Enforcement

    Administration ("DEA") assigned a unique registration number, also known as a "DEA number,"

    to each qualifying medical practitioner, including physicians and nurse practitioners.

           12.     Chapter 21 of the Code of Federal Regulations, Section 1306.04, governed the

    issuance of prescriptions and provided, among other things, that a prescription for a controlled

    substance "must be issued for a legitimate medical purpose by an individual practitioner acting in

    the usual course of his professional practice." Moreover, "[a]n order purporting to be a prescription

    issued not in the usual course of professional treatment ... is not a prescription within the meaning



                                                     4
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 5 of 29
                                                                                                            ,
                                                                                                            •'I
                                                                                                            t.
                                                                                                            I
    and intent of [the CSA] and the person knowingly filling such a purported prescription, as well as      If
    the person issuing it, shall be subject to the penalties provided for violations of the provisions of
                                                                                                            I
                                                                                                            f
    law relating to controlled substances." Id
                                                                                                            II
           13.     Regulations also provided that "[a]ll prescriptions for controlled substances shall
                                                                                                            i
    be dated as of, and signed on, the day when issued and shall bear the full name and address of the      I
                                                                                                            I
    patient, the drug name, strength, dosage form, quantity prescribed, directions for use, and the name,

    address and registration number of the practitioner." 21 C.F.R. § 1306.05(a).

           14.     One form of treatment for substance abuse involved the use of a prescription

    controlled substance, buprenorphine, which was an opioid. Buprenorphine was sometimes used in

    substance abuse treatment to wean opioid-addicted patients off of other opioids, including heroin

    and narcotic painkillers. Because drugs containing buprenorphine were Schedule Ill controlled

    substances, meaning that there was a strong potential for abuse, resulting in fatal and non-fatal

    overdoses, prescribing physicians were also required to have two DEA registrations. The first

    registration was the standard "DEA number" referenced above that was required to prescribe any

    controlled substance. The second registration was a "DEA X-number," which was granted to a

    limited number of physicians with valid "DEA numbers" who had completed a training program

    on substance abuse treatment and fulfilled other regulatory requirements.

           15.     The Drug Addiction Treatment Act ("DATA") of2000 amended the CSA to permit

    physicians to treat opioid addiction using Schedules III-V, U.S. Food and Drug Administration

    ("FDA")-approved narcotic drug products without having to obtain a separate DEA registration as

    a narcotic treatment program. This was known as a "DATA-waiver." Those registered with the

    DEA as DA TA-waived physicians could initially treat 30 patients, and later apply for and receive

    authorization to treat up to 100 patients, at any one time. In 2016, Congress passed the



                                                     5
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 6 of 29




   Comprehensive Addiction and Recovery Act ("CARA"), which amended the CSA to permit nurse

   practitioners and physician assistants registered with the DEA to also treat opioid addiction based

   on state authority. In 2016, the Department of Health and Human Services published a Federal

   Register Notice which increased the patient limitation to 275 for DA TA-waived physicians.

                         Bodily Fluid Testing in Substance Abuse Treatment

           16.     One monitoring strategy used by substance abuse treatment centers and medical

   professionals to detect recent drug or alcohol use by a patient was bodily fluid testing consisting

   of urine drug testing (and blood testing). There were two primary categories of urine drug testing:

   immunoassay testing (e.g., a drug screen or point of care ("POC") testing) and specific drug

   identification testing (e.g., definitive, or confirmatory, testing).

           17.     POC urine testing involved collecting urine in a specific cup designed for testing.

   The specimen was analyzed using a color band or numbered dipstick, allowing for visual positive

   or negative results. POC urine testing usually tested for the presence of 9 to 13 specific types of

   drugs. POC tests typically cost between $5 and $10 and could be read easily by a layperson. This

   testing was convenient and less costly, and the results could be read quickly. POC testing was the

   most common form of urine testing performed at treatment facilities.

           18.     Definitive (or confirmatory) urine drug tests used gas liquid chromatography-mass

   spectrometry ("LCMS") and/or gas chromatography, or high-performance liquid chromatography,

   to analyze the urine specimen. These techniques were highly sensitive and accurately and

   definitively identified specific substances and the quantitative concentrations of the drugs or their

   metabolites. This testing was more precise, more sensitive, and detected more substances than

   other types of urine testing. Results of definitive testing took longer, and the tests were




                                                       6
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 7 of 29




    significantly more expensive than POC testing; single urine specimens that underwent drug screen

    analyzers and LCMS testing could be billed to insurance companies for thousands of dollars.

                               Payment for Substance Abuse Treatment

            19.    Insurance coverage for substance abuse treatment and urine and blood testing was

    available through a number of avenues, including, but not limited to, the following private

    insurance companies: Blue Cross/Blue Shield or Florida Blue ("BCBS"); Humana, Inc.

    ("Humana"); Aetna Health Management LLC and Aetna Life Insurance for Members ("Aetna");

    United Behavioral Health and United Health Group, Inc. ("United"); and Cigna Healthcare

    ("Cigna") (these private insurers are collectively referred to hereinafter as the "Insurance Plans").

    The Insurance Plans offered health care coverage directly to consumers and through employers.

    They also managed health care plans offered to federal employees. The Insurance Plans covered

    medical and clinical treatment costs of rehabilitation in accordance with the terms of their policies

    and state and federal law, including requirements that addiction treatment services and testing be

    medically necessary.

           20.     Under the terms of insurance policies and consistent with state and federal law, the

    Insurance Plans were only responsible for claims for services that: (a) were medically necessary

    and actually rendered, (b) were provided by a properly licensed service provider, and (c) complied

    with the terms of the health care plans, including the obligation to pay co-insurance and

    deductibles.

           21.     The Insurance Plans were "health care benefit programs," as defined in Title 18,

    United States Code, Section 24(b).




                                                     7
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 8 of 29




          22.     Typically, health care providers, including substance abuse treatment facilities and

   medical professionals, submitted claims for substance abuse treatment and bodily fluid testing to

   the Insurance Plans electronically, via interstate wires.

                                 The Defendant and Relevant Entities

                                        The Treatment Centers

          23.     Whole Health, LLC ("Whole Health") was a medical practice, located at 402 SE

   6th Avenue, Delray Beach, Florida, in Palm Beach County. Whole Heath was purportedly an

   urgent care facility, a family practice, and an addiction treatment medical office; however, the

   majority of Whole Health's patients were individuals covered by private insurance who were

   addicted to substances such as drugs and alcohol. Whole Health purportedly provided such

   patients, including Insurance Plans' beneficiaries, with substance abuse treatment services. Whole

   Health had the ability to do bodily fluid testing in an in-house laboratory, including blood testing

   and urine drug testing. According to corporate records filed with the State of Florida, Whole Health

   opened in July 2005. MICHAEL LIGOTTI was Managing Member and Registered Agent of

   Whole Health, effectively organizing and incorporating Whole Health as a medical clinic.

          24.     Real Life Recovery Delray, LLC ("RLR") was located at 258 S.E. 6th Avenue,

   Suite 7, Delray Beach, Florida, in Palm Beach County. RLR purported to operate as a licensed

   "substance abuse service provider" or "substance abuse treatment center," that is, it purportedly

   offered clinical treatment services for persons suffering from alcohol and drug addiction.

   According to corporate records filed with the State of Florida, RLR was incorporated on or about

   May 16, 2011. At that time, Eric Snyder was listed as one of three Managing Members of RLR.

   Snyder became the sole Managing Member of RLR on August 27, 2013.




                                                     8
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 9 of 29




           25.     A Safe Place, LLC ("ASP") was a multi-bed residence located at 1100 SW 4th

   Avenue, Apartment 21 B, Delray Beach, Florida, in Palm Beach County, purporting to operate as

    a "recovery residence," also referred to as a "sober home." According to corporate records filed

    with the State of Florida, ASP was incorporated on December 3, 2010, with Eric Snyder as the

    Registered Agent, and one of two Managing Members. Eric Snyder became the sole Managing

    Member of ASP on March 20, 2014. Bank records indicate that ASP began doing business as

    Halfway There, Florida, LLC ("HWT"). According to corporate records filed with the State of

   Florida, HWT was incorporated as a separate entity on September 4, 2013, and Eric Snyder

    became the sole owner of HWT on October 2, 2013. HWT was a multi-bed residence in Palm

    Beach County, Florida, that was also located at 1100 SW 4th Avenue, Delray Beach, Florida,

    purporting to operate as a "recovery residence," also referred to as a "sober home." The "recovery

   residence" operated at 1100 SW 4th Avenue, Delray Beach, Florida by Eric Snyder is referred to

   hereinafter as "HWT/ASP."

           26.     HWT/ASP and RLR (collectively "HWT/RLR") were separate legal entities, but

   functioned as the same business. HWT/ASP was the "sober home" portion of the business, while

   RLR served as the "substance abuse treatment center" or substance abuse treatment portion of

   the business. RLR billed health care benefits programs for substance abuse treatment services it

   purportedly rendered to HWT/ASP "sober home" residents, also referred to as "clients." Most

   HWT/RLR clients were between the ages of 18 and 26 years old, and were dependent on their

   parents' health insurance, which covered addiction treatment services. HWT/RLR submitted

   claims for reimbursement for substance abuse treatment services to various health care benefit

   programs, including the Insurance Plans. MICHAEL LIGOTTI was the Medical Director at

   HWT/RLR from in or around April 2012, to in or around July 2013.


                                                    9
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 10 of 29




            27.     Substance Abuse Treatment Center 1 was located in Palm Beach County, Florida.

     It purportedly offered substance abuse treatment services for persons suffering from alcohol and

     drug addiction, and billed various health care benefits programs, including the Insurance Plans, for

     services it purportedly rendered to patients. MICHAEL LIGOTTI was the Medical Director for

     Substance Abuse Treatment Center 1 from in or around January 2017, to in or around July 2018.

            28.     Substance Abuse Treatment Center 2 was located in Palm Beach County, Florida.

     It purportedly offered substance abuse treatment services for persons suffering from alcohol and

     drug addiction, and billed various health care benefits programs, including the Insurance Plans, for

     services it purportedly rendered to patients. MICHAEL LIGOTTI was the Medical Director for

     Substance Abuse Treatment Center 2 beginning in or around June 2016.

            29.     Substance Abuse Treatment Center 3 was located in Palm Beach County, Florida.

     It purportedly offered substance abuse treatment services for persons suffering from alcohol and

     drug addiction, and billed various health care benefits programs, including the Insurance Plans, for

     services it purportedly rendered to patients. MICHAEL LIGOTTI was the Medical Director for

     Substance Abuse Treatment Center 3 beginning in or around June 2016.

            30.     Substance Abuse Treatment Center 4 was located in Palm Beach County, Florida.

     It purportedly offered substance abuse treatment services for persons suffering from alcohol and

     drug addiction, and billed various health care benefits programs, including the Insurance Plans, for

     services it purportedly rendered to patients. MICHAEL LIGOTTI was the Medical Director for

     Substance Abuse Treatment Center 4 beginning in or around June 2016.

            31.     HWT/RLR, Substance Abuse Treatment Centers 1-4, and other sober homes and

     substance abuse treatment centers, submitted claims to the Insurance Plans for reimbursement for




                                                     10
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 11 of 29




    bodily fluid testing, including blood testing, and urine drug testing, that were authorized by

    MICHAEL LIGOTTI, through Standing Orders LIGOTTI signed.

                                       The Testing Laboratories

           32.     Lab 1 was a Texas company located in Dallas County, Texas.

           33.     Lab 2 was a Florida company located in Broward County, Florida.

           34.     Lab 3 was a Florida company located in St. John's County, Florida.

           35.     Lab 4 was a Florida company located in Broward Company, Florida.

           36.     Lab 5 was a Florida company located in Broward County, Florida.

           37.     Lab 6 was a Florida company located in Broward County, Florida.

           38.     Lab 7 was a Florida company located in Orange County, Florida.

           39.     Lab 8 was a Florida company located in Palm Beach County, Florida.

           40.     Lab 9 was a Florida company located in Palm Beach County, Florida.

           41.     Labs 1-9 submitted claims to the Insurance Plans for reimbursement for bodily fluid

    testing, including blood testing and urine drug testing, that were authorized by MICHAEL

    LIGOTTI through Standing Orders LIGOTTI signed.

                                 The Defendant and Other Individuals

           42.     MICHAEL LIGOTTI, a resident of Palm Beach County, Florida, was the founder

    and owner of Whole Health. According to the Florida Department of Health, LIGOTTI was an

    Osteopathic Physician, License Number OS9035, which was issued on September 10, 2003. As of

    the date of this Indictment, the license was clear and active, and set to expire on March 31, 2022.

    LIGOTTI organized and incorporated Whole Health as a medical clinic. Whole Health advertised

    its practice as an urgent care facility, a family doctor, and an addiction treatment medical office.

    The majority of Whole Health's patients were insured individuals who were addicted to substances



                                                    11
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 12 of 29




    such as drugs and alcohol. LIGOTTI was the only physician at Whole Health. LIGOTTI also

    purportedly served as Medical Director or authorizing physician for over fifty (50) substance abuse

    treatment centers, sober homes, and testing laboratories in the Southern District of Florida,

    including but not limited to HWT/RLR, and Substance Abuse Treatment Centers 1-4.

             43.    Individual 1, a resident of Broward County, Florida, was an Advanced Registered

    Nurse Practitioner ("ARNP") who worked for Whole Health under the supervision of MICHAEL

    LIGOTTI and referred LIGOTTI to be the Medical Director or authorizing physician for various

    substance abuse treatment centers, sober homes, and testing laboratories.

             44.    Individual 2, who was a resident of Broward County, Florida, worked as a broker

    for Labs 2-5.

             45.    Individual 3, who was a resident of Palm Beach County, Florida, owned and

    operated Substance Abuse Treatment Centers 2-4. Individual 3 also worked as a broker for Lab 6.

             46.    Individual 4, who was a resident of Palm Beach County, worked as a broker for

    Lab 7.

             47.    Individuals 5-7, each of whom were residents of Palm Beach County, owned and

    operated Substance Abuse Treatment Center 1.

             48.    Individual 8, a resident of Palm Beach County, Florida, was the office manager for

    Whole Health.




                                                    12
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 13 of 29




                                              COUNT 1
                        Conspiracy to Commit Health Care Fraud and Wire Fraud
                                          (18 u.s.c. § 1349)

           1.      The General Allegations section of this Indictment is re-alleged and incorporated

    by reference as though fully set forth herein.

           2.      From in or around May 2011, and continuing through in or around September 2020,

    in Palm Beach County, in the Southern District of Florida, and elsewhere, the defendant,

                                          MICHAEL LIGOTTI,

    did willfully, that is, with the intent to further the objects of the conspiracy, and knowingly

    combine, conspire, confederate, and agree with others known and unknown to the Grand Jury, to

    commit offenses against the United States, that is:

                   a.       to knowingly and willfully execute and attempt to execute a scheme and

    artifice to defraud health care benefit programs affecting commerce, as defined in Title 18, United

    States Code, Section 24(b), that is, the Insurance Plans, and to obtain, by means of materially false

    and fraudulent pretenses, representations, and promises, money and property owned by, and under

    the custody and control of, said health care benefit programs, in connection with the delivery of

    and payment for health care benefits, items, and services, in violation of Title 18, United States

    Code, Section 134 7; and

                   b.       to knowingly and with the intent to defraud, devise and intend to devise a

    scheme and artifice to defraud and for obtaining money and property by means of materially false

    and fraudulent pretenses, representations, and promises, knowing the pretenses, representations,

    and promises were false and fraudulent when made, and for the purpose of executing such scheme

    and artifice, did knowingly transmit and cause to be transmitted by means of wire communication




                                                     13
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 14 of 29




     in interstate and foreign commerce, certain writings, signs, and signals in violation of Title 18,

     United States Code, Section 1343.

                                         Purpose of the Conspiracy

            3.      It was a purpose of the conspiracy for the defendant and his co-conspirators to

     unjustly enrich themselves by, among other things: (a) submitting and causing the submission of

    false and fraudulent claims to the Insurance Plans; (b) concealing the submission of false and

    fraudulent claims to the Insurance Plans, and the receipt and transfer of fraud proceeds; and (c)

    diverting the fraud proceeds for their personal use and benefit, the use and benefit of others, and

    to further the fraud.

                                  Manner and Means of the Conspiracy

            The manner and means by which the defendant and his co-conspirators sought to

    accomplish the objects and purpose of the conspiracy included, among other things, the following:

            4.      MICHAEL LIGOTTI treated patients at Whole Health, a medical clinic he

    owned, which was purportedly in the business of, among other things, providing substance abuse

    treatment services to individuals suffering from drug and alcohol addiction.

            5.      To obtain patients for Whole Health, MICHAEL LIGOTTI agreed to become

    Medical Director or authorizing physician for more than 50 substance abuse treatment centers,

    sober homes, and testing laboratories located in the Southern District of Florida, including but not

    limited to HWT/RLR and Substance Abuse Treatment Centers 1-4. Sometimes LIGOTTI charged

    a nominal fee, but often he was not paid a salary by these addiction treatment facilities. LIGOTTI

    would then sign Standing Orders authorizing bodily fluid testing, including blood and urine drug

    testing, for these addiction treatment facilities.




                                                         14
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 15 of 29




            6.      Once these substance abuse treatment centers, sober homes, and testing laboratories

    obtained these Standing Orders from MICHAEL LIGOTTI, they ordered and caused the ordering

    on a systematic basis of excessive and medically unnecessary blood tests and urine drug tests,

    including definitive or confirmatory urine drug testing. These substance abuse treatment c~nters,

    sober homes, and testing laboratories submitted claims to the Insurance Plans for reimbursement

    for such urine drug tests and other bodily fluid testing that were medically unnecessary.

            7.      In return for MICHAEL LIGOTTI signing the Standing Orders and serving as

    Medical Director or authorizing physician, the substance abuse treatment centers, sober homes,

    and testing laboratories were required to send their patients to Whole Health for purported

    substance abuse treatment, and to allow Whole Health's staff or MICHAEL LIGOTTI' s medical

    extenders (i.e., ARNPs, Nurse Practitioners, and Physician's Assistants), including but not limited

    to Individual I, to see their patients at their substance abuse treatment centers, sober homes, and

    testing laboratories. Whole Health also ordered, under LIGOTTl's authorization as the ordering

    physician, excessive and medically unnecessary blood tests and urine drug tests, including

    definitive or confirmatory urine drug testing, for these patients.

            8.     Individual I would often refer MICHAEL LIGOTTI to substance abuse treatment

    centers, sober homes, and testing laboratories as a Medical Director or authorizing physician

    willing to sign Standing Orders. Individual I did this in exchange for payments from LIGOTTI.

    Individual 1 and other medical extenders purportedly supervised by LIGOTTI would often see

    patients at these facilities, and bill for services, on behalf of Whole Health.

           9.      MICHAEL LIGOTTI signed Standing Orders for HWT/RLR, which was owned

    and operated by Eric Snyder, in return for the opportunity to bill the Insurance Plans for addiction

    treatment services purportedly provided to patients from HWT/RLR by Whole Health.



                                                      15
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 16 of 29
                                                                                                            II
                                                                                                            f
                                                                                                            •I
                                                                                                            tt
     LIGOTTI's Standing Orders authorized bodily fluid testing services billed to the Insurance Plans

     by HWT/RLR. HWT/RLR patients were simultaneously treated at Whole Health and their                     I
                                                                                                            I
     Insurance Plans were billed for additional addiction treatment and other services, including bodily    I
     fluid testing services.

             10.     MICHAEL LIGOTTI signed Standing Orders for Substance Abuse Treatment

     Center 1, which was owned and operated by Individuals 5-7, in return for the opportunity to bill

     the Insurance Plans for addiction treatment services purportedly provided by Whole Health to

     patients from Substance Abuse Treatment Center 1. LIGOTTI's Standing Orders authorized

     bodily fluid testing services billed to the Insurance Plans by Substance Abuse Treatment Center 1.

     Substance Abuse Treatment Center l's patients were simultaneously treated at Whole Health and

     their Insurance Plans billed for additional addiction treatment and other services, including bodily

     fluid testing services.

             11.     MICHAEL LIGOTTI signed Standing Orders for Substance Abuse Treatment

     Centers 2-4, which were owned and operated by Individual 3, in return for the opportunity to bill

     the Insurance Plans for addiction treatment services purportedly provided by Whole Health to

     patients from Substance Abuse Treatment Centers 2-4. LIGOTTI's Standing Orders authorized

     bodily fluid testing services billed to the Insurance Plans by Substance Abuse Treatment Centers

     2-4. Substance Abuse Treatment Center 2-4's patients were simultaneously treated at Whole

     Health and their Insurance Plans were billed for additional addiction treatment and other services,

     including bodily fluid testing services.

             12.     Individual 2 worked as a broker for Labs 2-5 and connected MICHAEL LIGOTTI

     to these Labs as a source of Standing Orders to authorize bodily fluid testing including blood and

     urine drug testing for these testing laboratories as the authorizing physician. LIGOTTI also



                                                     16
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 17 of 29




    recommended that Individual 2 use Lab 1 for Substance Abuse Treatment Centers 3-5, which

    Individual 2 owned and operated. LIGOTTI's Standing Orders authorized bodily fluid testing

    services billed to the Insurance Plans by Labs 1-5. Lab 1-5 's patients were simultaneously treated

    at Whole Health and their Insurance Plans were billed for additional addiction treatment and other

    services, including bodily fluid testing services.

           13.     Individual 3 worked as a broker for Lab 6 and connected MICHAEL LIGOTTI

    to Lab 6 as a source of Standing Orders to authorize bodily fluid testing including blood and urine

    drug testing for this testing laboratory as the authorizing physician. LIGOTTI's Standing Orders

    authorized bodily fluid testing services billed to the Insurance Plans by Lab 6. Lab 6's patients

    were simultaneously treated at Whole Health and their Insurance Plans were billed for additional

    addiction treatment and other services, including bodily fluid testing services.

            14.    Individual 4 worked as a broker for Lab 7 and connected MICHAEL LIGOTTI

    to Lab 7 as a source of Standing Orders to authorize bodily fluid testing including blood and urine

    drug testing for this testing laboratory as the authorizing physician. LIGOTTI's Standing Orders

    authorized bodily fluid testing services billed to the Insurance Plans by Lab 7. Lab 7's patients

    were simultaneously treated at Whole Health and their Insurance Plans were billed for additional

    addiction treatment and other services, including bodily fluid testing services.

           15.     MICHAEL LIGOTTI signed approximately 137 Standing Orders as the

    authorizing physician for substance abuse treatment centers, sober homes, and testing laboratories

    located in the Southern District of Florida, including but not limited to HWT/RLR, Substance

    Abuse Treatment Centers 1-4, and Labs 1-9. LIGOTTI did so often (but not always) as Medical

    Director for these facilities, or at least as the authorizing physician. LIGOTTI's Standing Orders




                                                         17
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 18 of 29
                                                                                                            I
     authorized bodily fluid testing services billed to the Insurance Plans by these additional substance

     abuse treatment centers, sober homes, and testing laboratories.

            16.     By signing these Standing Orders, MICHAEL LIGOTTI authorized excessive

     and medically unnecessary blood and urine drug testing, including definitive or confirmatory urine

     drug testing, and other bodily fluid testing, by these substance abuse treatment centers, sober

     homes, and testing laboratories. LIGOTTI often attested when he signed these Standing Orders

     that the blood and urine drug testing he was authorizing was medically necessary.

            17.     Individual 8 helped facilitate MICHAEL LIGOTTI's relationships with these

     substance abuse treatment centers, sober homes, and testing laboratories at Whole Health as office

     manager, and was often their point of contact, including but not limited to HWT/RLR, Substance

     Abuse Treatment Facilities 1-4, and Labs 1-9. Individual 8 also actively sought to recruit other

     substance abuse treatment centers, sober homes, and testing laboratories to Whole Health by

     having LIGOTTI serve as their Medical Director or authorizing physician.

            18.     Individual 8 often ordered Whole Health clinical staff to conduct urinalysis testing

     on urine samples that were not appropriate for such testing, and at times Individual 8 signed

     laboratory requisition, other laboratory testing forms, and prescriptions, as well as other various

     forms, on MICHAEL LIGOTTl's behalf. Individual 8 also ordered Whole Health medical staff

     to improperly sign off on urine testing forms instead of LIGOTTI.

            19.     MICHAEL LIGOTTI and his co-conspirators ordered and caused the ordering on

     a systematic basis of excessive, medically unnecessary blood tests and urine drug tests, including

     definitive or confirmatory urine drug testing, for Whole Health patients, often double-billing such

     services at Whole Health that were already billed for these same patients by the substance abuse

     treatment centers, sober homes, and testing laboratories.



                                                     18
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 19 of 29




           20.     MICHAEL LIGOTTI and his co-conspirators also billed or caused to be billed

    various other services, including but not limited to office visits and psychiatric therapy sessions

    that never occurred and which Whole Health did not have the proper staff to conduct.

           21.     MICHAEL LIGOTTI and his co-conspirators submitted claims to the Insurance

    Plans through Whole Health for bodily fluid testing, including urine drug tests, and addiction

    treatment services that were not medically necessary, were not provided as billed, never occurred,

    or were provided, if at all, by unlicensed professionals that accordingly did not qualify as actual

    addiction treatment.

           22.     MICHAEL LIGOTTI and his co-conspirators ordered and caused the ordering of

    blood tests, urine drug screens, and expensive definitive or confirmatory urine drug testing by

    Whole Health and various substance abuse treatment centers, sober homes, and testing laboratories

    as described above, that were not medically necessary or reimbursable by the Insurance Plans, in

    that, among other things: (i) the blood and urine drug tests were ordered on a systematic basis and

    not on an individualized basis according to the medical need of the patient; (ii) the urine drug tests

    were often ordered too frequently (i.e., multiple times per week) to allow for meaningful use of

    the tests in medical decision-making, as additional tests were often ordered before any medical

    professional or doctor received or reviewed the results of the previous tests; (iii) the blood and

    urine drug tests were not timely reviewed by a qualified medical professional or by a doctor or

    treatment professional in developing or modifying the patients' treatment; (iv) many of the urine

    drug tests were not reviewed by a qualified medical professional or by a doctor or treatment

    professional until days or weeks after the results were reported, at which point the patient often

    had been discharged, and some urine drug tests were thus not reviewed at all; and (v) when a

    patient tested positive for a substance that he or she should not have been taking, Whole Health



                                                     19
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 20 of 29
                                                                                                           I
                                                                                                           I
    and or the treatment facilities seldom took action or imposed consequences for patients with

    medical insurance.

           23.     MICHAEL LIGOTTI, as Medical Director or the authorizing physician for

    various substance abuse treatment centers, sober homes, and testing laboratories as described

    above, or as the only physician at Whole Health, or otherwise, ordered various blood tests, drug

    screens, and expensive definitive or confirmatory urine drug testing for addiction treatment

    patients, regardless of whether such testing was medically necessary or conducted, and regardless

    of whether such tests were billed in compliance with the terms of the patients' Insurance Plans.

    LIGOTTI also often failed to timely review the results of these tests, and did not integrate the

    results of these blood and urine drug tests into the treatment plans for patients at Whole Health or

    the substance abuse treatment centers, sober homes, and testing laboratories. Further, LIGOTTI

    failed to meaningfully oversee the treatment of patients at Whole Health or the sub~tance abuse

    treatment centers, sober homes, and testing laboratories, and ignored the fact that therapy sessions

    at Whole Health were provided by unlicensed professionals that did not qualify as actual addiction

    treatment. Further, LIGOTTI failed to conduct or timely review initial psychiatric evaluations,

    did not form individual treatment plans and meet with patients to discuss patient care, and ignored

    the fact that patients at Whole Health, and the substance abuse treatment centers, sober homes, and

    testing laboratories often used illicit drugs. Finally, LIGOTTI prescribed and dispensed controlled

    substances to patients at Whole Health, including but not limited to buprenorphine and

    benzodiazepines, outside the scope of professional practice, and not for a legitimate medical

    purpose.

           24.     MICHAEL LIGOTTI and his co-conspirators submitted and caused the

    submission of false and fraudulent insurance claims to the Insurance Plans, via interstate wire



                                                    20
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 21 of 29




    communication, for various health care benefits, primarily substance abuse treatment services and

     bodily fluid testing, including blood testing and urine drug testing, that ,vere medically

     unnecessary, not provided, not provided by qualified personnel, and otherwise not eligible for

     reimbursement.

            25.     From on or about May 1, 2011, to on or about March 3 l, 2020, MICHAEL

    LIGOTTI and his co-conspirators billed and caused to be billed through Whole Health more than

    approximately $235 million in claims submitted to the Insurance Plans. and received

    approximately $31 million in payment.

            26.     In addition to billings submitted by Whole Health, between on or around January

     1, 2013, until on or about September 30, 2020, MICHAEL LIGOTTI and his co-conspirators

     authorized the substance abuse treatment centers and sober homes at which LIGOTTl served as

     Medical Director or otherwise partnered with, to bill and cause to be billed to the Insurance Plans

     an additional approximately $60 million in claims. of which $16 million was paid.

            27.     Furthennore, MICHAEL LIGOTTl and his co-conspirators authorized excessive

     laboratory testing for patients from these sober homes and addiction treatment facilities, which

     resulted in approximately $451 million in additional submitted claims from on or about January 1.

     2013 to on or about March 3. 2020, and approximately $80 million in payments to laboratories.

            28.       Adding these amounts together, the volume of claims that MICHAEL LIGOTTI

     and his co-conspirators submitted and caused to be submitted exceeds approximately $746 million

     billed and $127 million paid by the Insurance Plans.

            29.     MICHAEL LIGOTTI and his co-conspirators used the proceeds from the false

     and fraudulent claims for their own use and the use of others. and to further the fraud.

            All in violation of Title 18. United States Code, Section 1349.



                                                     21
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 22 of 29




                                                COUNTS 2-10
                                              Health Care Fraud
                                              (18 u.s.c. § 1347)

            1.      The General Allegations section of this Indictment is re-alleged and incorporated

    by reference as though fully set forth herein.

            2.      From in or around May 2011, and continuing through in or around September 2020,

    in Palm Beach County, in the Southern District of Florida, and elsewhere, the defendant, in

    connection with the delivery of and payment for health care benefits, items, and services, did

    knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud a health

    care benefit program affecting commerce, as defined in Title 18, United States Code, Section

    24(b), that is, the Insurance Plans, and to obtain, by means of materially false and fraudulent

    pretenses, representations, and promises, money and property owned by, and under the custody

    and control of, said health care benefit programs.

                                  Purpose of the Scheme and Artifice

            3.      It was a purpose of the scheme and artifice for the defendant and his accomplices

    to unlawfully enrich themselves by, among other things: (a) submitting and causing the submission

    of false and fraudulent claims to the Insurance Plans; (b) concealing the submission of false and

    fraudulent claims to the Insurance Plans, and the receipt and transfer of fraud proceeds; and (c)

    diverting fraud proceeds for their personal use and benefit, the use and benefit of others, and to

    further the fraud.

                                        The Scheme and Artifice

            4.      The allegations contained in the Manner and Means of the Conspiracy section of

    Count l are re-alleged and incorporated by reference as though fully set forth herein as a

    description of the scheme and artifice.



                                                     22
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 23 of 29




                 Acts in Execution or Attempted Execution of the Scheme and Artifice

           5.          On or about the dates set forth below, in Palm Beach County, in the Southern

    District of Florida, and elsewhere, the defendant,

                                           MICHAEL LIGOTTI,

    in connection with the delivery of and payment for health care benefits, items, and services, did

    knowingly and willfully execute, and attempt to execute, the above-described scheme and artifice

    to defraud a health care benefit program affecting commerce, as defined by Title 18, United States

    Code, Section 24(b), that is, the Insurance Plans, and to obtain, by means of materially false and

    fraudulent pretenses, representations, and promises, money and property owned by, and under the

    custody and control of, said health care benefit programs, in that the defendant submitted and

    caused the submission of false and fraudulent claims seeking the identified dollar amounts,

    representing that the services listed below were medically unnecessary, not provided, not provided

    by qualified personnel, and otherwise not eligible for reimbursement:

                         Approx.     Approx.                                            Description of
                                                   Benefit
     Count Patient        Claim       Claim                      Claim Number              Claim &
                                                  Provider
                          Date       Amount                                               CPT Codes
                                                                                       46 Pathology and
                                                                                        Laboratory CPT
       2        J.P.      2/8/16      $19,525       Aetna       160523E7582600
                                                                                       codes, & 99205,
                                                                                         G0479, H0048
                                                                                        5 Pathology and
                                                                                        Laboratory CPT
       3        J.Y.      8/26/16     $5,000        BCBS       N00001R859258291        codes, & 99214,
                                                                                         H0048, 90832,
                                                                                             90863
                                                                                         99204, 36415,
       4        J.D.      11/3/16     $3,225        BCBS      Hl00000582713712          00479, H0048,
                                                                                         82570, 83986
                                                                                        5 Pathology and
                                                                                        Laboratory CPT
                                                                                        codes & G04 79
       5        J.D.     11/25/16     $4,609        BCBS      Hl00000570808566




                                                    23
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 24 of 29




                       Approx.       Approx.                                              Description of
                                                       Benefit
     Count Patient      Claim         Claim                          Claim Number            Claim &
                                                      Provider
                        Date         Amount                                                 CPT Codes
                                                                                          8 Pathology and
                                                                                          Laboratory CPT
               T.M.     4/17/17       $6,400           BCBS        M00001R949114593        codes, 90832,
        6
                                                                                           90863, 36415,
                                                                                               99214
                                                                                               90832
        7      B.F.     4/19/17       $150             BCBS      H100000601830896         (Psychotherapy
                                                                                          30 min. session)
                                                                                               90832
        8      T.M      5/25/17       $150             BCBS      H100000604864997         (Psychotherapy
                                                                                          30 min. session)
                                                                                               90832
        9      J.Y.     9/15/17       $150             BCBS        Q100000627034429       (Psychotherapy
                                                                                          30 min. session)
                                                                                         51 Pathology and
               T.M.                  $15,360           BCBS        H100000737155037       Laboratory CPT
       10               3/5/19
                                                                                          Codes, & 99214

            In violation of Title 18, United States Code, Sections 134 7 and 2.

                                                COUNTS 11-13
                                               Money Laundering
                                             (18 U.S.C. § 1957(a))
            On or about the dates as to each count set forth below, in Palm Beach County, in the

     Southern District of Florida, and elsewhere, the defendant,

                                          MICHAEL LIGOTTI,

     did knowingly engage and attempt to engage in a monetary transaction by, through, and to a

     financial institution affecting interstate and foreign commerce in criminally derived property of a

     value greater than $10,000, and such property having been derived from specified unlawful

     activity, knowing that the property involved in the monetary transaction was derived from some

     form of unlawful activity, as set forth below:




                                                       24
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 25 of 29




     Count        Approx. Date of                  Description of Monetary Transaction
                   Transaction
                                     MICHAEL LIGOTTI negotiated Whole Health Check No.
        11           1/3/2016        4343 in the amount of $97,600, using an account ending in 0135
                                     at Bank of America, made payable to Jewels in Time.
                                     MICHAEL LIGOTTI negotiated Whole Health Check No.
        12           3/22/2018       4417 in the amount of $31,000, using an account ending in 0135
                                     at Bank of America, made payable to Jewels in Time.
                                     MICHAEL LIGOTTI wired $19,000 from a Whole Health
                                     account ending in 0 135 at Bank of America to a City National
        13          11/13/2018
                                     Bank account ending in 6402, in the name ofLIGOTTI's
                                     company, 3 Star, LLC.

             It is further alleged that the specified unlawful activity is wire fraud, in violation of Title

    18, United States Code, Section 1343, health care fraud, in violation of Title 18, United States

    Code, Section 1347, and conspiracy to commit health care and wire fraud, in violation of Title 18,

    United States Code, Section 1349.

             In violation of Title 18, United States Code, Sections 1957(a) and 2.

                                               FORFEITURE
                                      (18 U.S.C. § 982(a)(l) and (a)(7))
             1.      The allegations of this Indictment are hereby re-alleged and by this reference fully

    incorporated herein for the purpose of alleging forfeiture to the United States of certain property

    in which the defendant, MICHAEL LIGOTTI, has an interest.

             2.      Upon a conviction of a violation of Title 18, United States Code, Sections 134 7, or

    1349, as alleged in this Indictment, the defendant shall forfeit to the United States any property,

    real or personal, that constitutes or is derived, directly or indirectly, from gross proceeds traceable

    to the commission of the offense, pursuant to Title 18, United States Code, Section 982(a)(7).

             3.      Upon conviction of a violation of Title 18, United States Code, Section 1957(a), as

    alleged in this Indictment, the defendant shall forfeit to the United States any property, real or

    personal, involved in such offense, and any property traceable to such property, pursuant to Title

    18, United States Code, Section 982(a)(l ).

                                                       25
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 26 of 29




            4.      The property subject to forfeiture as a result of the alleged offenses includes, but is

     not limited to, the following:

                    a.      real property located at 717 Seagate Drive, Delray Beach, Florida 33483;

                    b.      real property located at 3860 Lone Pine Road, Delray Beach, Florida 33445;

                            and

                    c.      real property located at 402 S.E. 6th Avenue, Delray Beach, Florida 33483;

            5.      If any of the property subject to forfeiture, as a result of any act or omission of the

     defendant:

                     a.     cannot be located upon the exercise of due diligence;

                     b.     has been transferred or sold to, or deposited with, a third party;

                     c.     has been placed beyond the jurisdiction of the court;

                     d.     has been substantially diminished in value; or

                     e.     has been commingled with other property which cannot be divided without

                            difficulty,

     the United States shall be entitled to forfeiture of substitute property under the provisions of Title

     21, United States Code, Section 853(p).




                                                      26
i'
     Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 27 of 29


I
l
l
J
j

                 All pursuant to Title 18, United States Code, Section 982(a)(l )) and (a)(7), Title 21, United

          States Code, Section 853, and Title 28, United Stats Code, Section 246l(c).

                                                        A TRUE BILL
                                                              -     -            ./1


                                                        FO~RSON




         ARIANA FAJARDO OR HAN
         UNITED STATES ATTORNEY
         SOUTHERN DISTR ICT OF FLORIDA



         ALEXADR ~k        ~ASE       .
         ASSISTANT UNITED STATES ATTORNEY
         SOUTHERN DISTRICT OF FLORIDA

         DANIEL KAHN
         ACT1NG CHIEF
         CRIMINAL DIVIS10N, FRAUD SECTION
         U.S. DEPARTMENT OF JUSTICE

         ALLAN MEDINA
         DEPUTY CHIEF
         CRIMINAL DIVISION, FRAUD SECTION
         U.S. DEPARTMENT OF JUSTICE



         JAM
         SENI R LI IGATION COUNSEL
         LIGIA MARKMAN
         TRIAL ATTORNEY
         CRIMINAL DIVISION, FRAUD SECTION
         U.S . DEPARTMENT OF JUSTICE


Il
l


I
I                                                        27


I
\
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 28 of 29
                                                  UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                          CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.

MICHAEL LIGOTTI                                                   CERTIFICATE OF TRIAL ATTORNEY*

                                                                  Superseding Case Information:
                                  Defendant.

Court Division:   (Select One)                                    New defendant(s)           Yes   No
       Miami                     Key West                         Number of new defendants
       FTL          ✓            WPB           FTP                Total number of counts

        1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)           _N_o__
                   List language and/or dialect
        4.         This case will take _]_Q__ days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                  (Check only one)                                       (Check only one)


        I         0 to 5 days                                            Petty
        II        6 to 10 days                                           Minor
        III       11 to 20 days                                          Misdem.
        IV        21 to 60 days                      ✓                   Felony              ✓


        V         61 days and over

        6.       Has this case previously been filed in this District Court?     (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      Yes
         If yes: Magistrate Case No.                         20-8265-BER
         Related miscellaneous numbers:                      20-8266-BER. 20-8267-BER
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
         ls this a potential death penalty case? (Yes or No)

        7.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

        8.        Does this case originate from a matter pending in the Northern Region of the U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No ✓

        9.        Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to October 3, 2019 (Mag. Judge Jared Strauss)?             Yes             No-   ✓-




                                                                          ALEXAN          C ASE
                                                                          ASSISTANT UN ED STATES ATTORNEY
 *Penalty Sheet(s) attached                                               District Court No. A5501746 REV 6/5/2020
Case 9:20-cr-80092-RAR Document 32 Entered on FLSD Docket 12/09/2020 Page 29 of 29




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                          PENALTY SHEET

   Defendant's Name: MICHAEL LIGOTTI

   Case No:

   Count #1:

   Conspiracy to commit wire fraud and health care fraud

   Title 18, United States Code, Sections 1349, 1343, and 1341

   *Max. Penalty: Twenty years' imprisonment: $250,000 fine or twice the value of gross gain or
   loss, whichever greater: three years' supervised release: criminal forfeiture

   Counts #2-10:

   Health care fraud

   Title 18 United States Code Section 1347

   *Max. Penalty: Ten years' imprisonment: $250,000 fine or twice the value of gross gain or
   loss, whichever greater: three years' supervised release: criminal forfeiture

   Counts # 11 -13:

   Engaging in monetary transactions in property derived from specified unlawful activity

   Title 18 United States Code Section 1957

   *Max. Penalty: Ten years' imprisonment: $250,000 fine or twice the amount of the criminally
   derived property involved in the transaction: three years' supervised release: criminal forfeiture
